December 31, 2004


Mr. Jorge C. Rangel
The Rangel Law Firm, P.C.
615 Upper N.  Broadway, Suite 2020
Corpus Christi, TX 78403-2683

Mr. Francisco J. Rodriguez
Rodriguez Tovar & De Los Santos, LLP
1111 West Nolana
McAllen, TX 78504-3747
Mr. Neil E. Norquest
Norquest & Brisack, L.L.P.
4900 N. 10th Street,  Bldg.  A-2
McAllen, TX 78504-2830

RE:   Case Number:  02-1182
      Court of Appeals Number:  13-00-00275-CV
      Trial Court Number:  C-4118-94-B(2)

Style:      HAGGAR APPAREL COMPANY
      v.
      MARIA O. LEAL

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 59.1, after granting the
petition for review and without hearing oral argument,  the  Court  reverses
the court of appeals' judgment and renders judgment.   The  Court  delivered
the enclosed opinion and judgment.
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Pauline G.     |
|   |Gonzalez           |
|   |Ms. Cathy Wilborn  |